DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the claim refers to heavily augmented digital images being mutually exclusive from lightly augmented digital images. However, it is unclear from the language how images can be mutually exclusive (e.g. are the image sets for each completely different, are different types of exclusive augmentations like rotation only used for one and cropping only used for the other, etc.). Claim 6 refers to augmentation strategies being mutually exclusive, which will be how the claim will be interpreted for the purposes of prior art rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al, “Role-Wise Data Augmentation for Knowledge Distillation” (published on arXiv at [2004.08861] Role-Wise Data Augmentation for Knowledge Distillation (arxiv.org), April 2020).

Regarding claim 1, Fu teaches a computer-implemented method for distilling knowledge from source neural networks to distilled neural networks (see Fu Abstract), the computer-implemented method comprising: 
generating heavily augmented digital images (see section 5.1, first paragraph) by augmenting a set of digital images using a heavy augmentation strategy comprising a heavy augmentation range with an upper limit (see Figure 2, augmentation agent and section 4.2); 

determining a first set of classifications for the heavily augmented digital images utilizing a source neural network (see Figure 2, teacher network and section 5.1, final paragraph) with parameters learned from lightly augmented digital images generated from the set of digital images utilizing a light augmentation strategy comprising a light augmentation range with an additional upper limit (see Figure 1 and section 4.1); 

determining a second set of classifications for the heavily augmented digital images utilizing a distilled neural network (see Figure 2, student network and section 4.2); 

learning parameters of the distilled neural network from the parameters of the source neural network based on comparing the first set of classifications and the second set of classifications (see section 5.1, final two paragraphs).

Fu does not expressively teach wherein

the additional upper limit [of the light augmentation strategy is] lower than the upper limit of the heavy augmentation range.

However, Fu does teach that the augmentation strategies for both the source neural network and the distilled neural network are strictly different (see Fu section 4.2, second paragraph). Therefore, through routine experimentation and optimization, one of ordinary skill in the art before the effective filing date of the invention could start with the teachings of Fu and arrive at the augmentation strategies claimed i.e. the additional upper limit being lower than the upper limit. 

It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Absent unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the augmentation strategies taught in Fu to arrive at the claimed ranges since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  One of ordinary skill in the art before the effective filing date of the invention would have therefore found it obvious to optimize the augmentation strategies to arrive as to the upper limits as claimed in order to successfully distil knowledge from the source neural network to the distilled neural network.

Regarding claim 4, Fu teaches all the limitations of claim 1, and further teaches learning parameters to transfer from the source neural network to the distilled neural network based on comparing classifications of the lightly augmented digital images with ground truth labels utilizing a classification loss function (see Fu equation 2 and section 3.2 which indicates that ground truth is used to train the student network so it stands to reason that they are initially used to train the teacher network using a similar loss function).

Regarding claim 5, Fu teaches all the limitations of claim 1, and further teaches wherein comparing the first set of classifications with the second set of classifications comprises utilizing a knowledge distillation loss function to transfer learned parameters of the source neural network to the distilled neural network (see Fu equations 3-5 and surrounding text).

Regarding claim 7, Fu teaches all the limitations of claim 1, and further teaches wherein learning the parameters of the distilled neural network further comprises comparing the second set of classifications from the distilled neural network with ground truth labels utilizing a classification loss function (see Fu equation 2 and surrounding text).

Claims 8, 11, 12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al, “Role-Wise Data Augmentation for Knowledge Distillation” (published on arXiv at [2004.08861] Role-Wise Data Augmentation for Knowledge Distillation (arxiv.org), April 2020) in view of Schafer et al, U.S. Publication No. 2019/0213451.

Regarding claim 8, Fu teaches a system configured to: 

generate a first set of augmented digital images by augmenting a set of digital images using a first augmentation strategy comprising a first augmentation range with a first upper limit (see Fu Figure 1, augmentation agent and section 4.1); 

learn parameters of a source neural network (see Figure 1, teacher network) based on comparing classifications of the first set of augmented digital images with ground truth labels (see section 4.1. Section 3.2 after equation 2 indicates that ground truth is used to train the student network so it stands to reason that they are initially used to train the teacher network); 

generate a second set of augmented digital images by augmenting the set of digital images using a second augmentation strategy comprising a second augmentation range with a second upper limit (see Figure 2, augmentation agent and sections 4.2 and 5.1, first paragraph)

learn parameters of a distilled neural network from the learned parameters of the source neural network utilizing the second set of augmented digital images based on comparing a first set of classifications of the second set of augmented digital images generated by the source neural network with a second set of classifications of the second set of augmented digital images generated by the distilled neural network (see section 5.1, final two paragraphs).

Fu does not expressively teach 

a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to perform the method steps; and 

the second upper limit is greater than the first upper limit;

Regarding the limits, Fu does teach that the augmentation strategies for both the source neural network and the distilled neural network are strictly different (see Fu section 4.2, second paragraph). Therefore, through routine experimentation and optimization, one of ordinary skill in the art before the effective filing date of the invention could start with the teachings of Fu and arrive at the augmentation strategies claimed i.e. the first upper limit being lower than the second upper limit. 

It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Absent unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the augmentation strategies taught in Fu to arrive at the claimed ranges since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  One of ordinary skill in the art before the effective filing date of the invention would have therefore found it obvious to optimize the augmentation strategies to arrive as to the upper limits as claimed in order to successfully distil knowledge from the source neural network to the distilled neural network.

Regarding the rest of the claim, Schafer in a similar invention in the same field of endeavor teaches a system for training a neural network with digital images (see Schafer Figure 1 and Abstract) as taught in Fu wherein the system comprises 

a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to perform method steps (see claim 4 and paragraphs [0064]-[0065]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of a system comprising readable medium with instructions and a processor as taught in Schafer with the system taught in Fu, the motivation being to automate the system via the instructions and the processor.

Regarding claim 11, Fu in view of Schafer teaches all the limitations of claim 8, and further teaches instructions that, when executed by the at least one processor, cause the computing device to learn the parameters of the distilled neural network based on comparing the classifications of the first set of augmented digital images from the source neural network with classifications of the first set of augmented digital images from the distilled neural network utilizing a knowledge distillation loss function (see Fu equations 3-5 and surrounding text).

Regarding claim 12, Fu in view of Schafer teaches all the limitations of claim 8, and further teaches instructions that, when executed by the at least one processor, cause the computing device to learn the parameters of the distilled neural network by utilizing a classification loss function to compare the second set of classifications with the ground truth labels (see Fu equation 2 and surrounding text).

Regarding claim 14, Fu teaches a system configured to: 

generate lightly augmented digital images by augmenting a set of digital images using a light augmentation strategy comprising a first augmentation range with a first upper limit (see Fu Figure 1, augmentation agent and section 4.1);

learn parameters for a source neural network utilizing the lightly augmented digital images (see Figure 1, teacher network and section 4.1); and 

transfer learned parameters from the source neural network to the distilled neural network by: 

generating heavily augmented digital images by augmenting the set of digital images using a heavy augmentation strategy comprising a second augmentation range with a second upper limit (see Figure 2, augmentation agent and sections 4.2 and 5.1, first paragraph);

determining a first set of classifications utilizing the source neural network and a second set of classifications utilizing a distilled neural network from the heavily augmented digital images; and learning parameters of the distilled neural network based on comparing the first set of classifications and the second set of classifications (see Figure 2, student network and section 5.1, final two paragraphs).

Fu does not expressively teach

one or more memory devices comprising a set of digital images, a source neural network, and a distilled neural network; and one or more computing devices that are configured to cause the system to perform the method steps; and 
the second upper limit is greater than the first upper limit.

Regarding the limits, Fu does teach that the augmentation strategies for both the source neural network and the distilled neural network are strictly different (see Fu section 4.2, second paragraph). Therefore, through routine experimentation and optimization, one of ordinary skill in the art before the effective filing date of the invention could start with the teachings of Fu and arrive at the augmentation strategies claimed i.e. the first upper limit being lower than the second upper limit. 

It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Absent unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the augmentation strategies taught in Fu to arrive at the claimed ranges since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  One of ordinary skill in the art before the effective filing date of the invention would have therefore found it obvious to optimize the augmentation strategies to arrive as to the upper limits as claimed in order to successfully distil knowledge from the source neural network to the distilled neural network.

Regarding the rest of the claim, Schafer in a similar invention in the same field of endeavor teaches a system for training a neural network with digital images (see Schafer Figure 1 and Abstract) as taught in Fu wherein the system comprises 

one or more memory devices comprising a set of digital images (see claim 18) and neural networks (see claim 16); and 

one or more computing devices that are configured to cause the system to perform the method steps (see claim 4). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of a system comprising a memory and computing device as taught in Schafer with the system taught in Fu, the motivation being to automate the system via the instructions and the computing device.

Regarding claim 15, Fu in view of Schaefer teaches all the limitations of claim 14, and further teaches wherein the one or more computing devices are further configured to cause the system to learn the parameters of the source neural network based on comparing classifications of the lightly augmented digital images with ground truth labels utilizing a classification loss function (see Fu equation 2 and section 3.2 which indicates that ground truth is used to train the student network so it stands to reason that they are initially used to train the teacher network using a similar loss function).

Regarding claim 16, Fu in view of Schaefer teaches all the limitations of claim 14, and further teaches wherein the one or more computing devices are further configured to cause the system to learn the parameters of the distilled neural network based on comparing the first set of classifications and the second set of classifications utilizing a knowledge distillation loss function (see Fu equations 3-5 and surrounding text).

Regarding claim 18, Fu in view of Schaefer teaches all the limitations of claim 14, and further teaches wherein the one or more computing devices are further configured to cause the system to determine the first set of classifications utilizing the source neural network to classify the heavily augmented digital images in accordance with the learned parameters of the source neural network learned from the lightly augmented digital images (see Fu section 4.1 and section 5.1, final two paragraphs).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al, “Role-Wise Data Augmentation for Knowledge Distillation” (published on arXiv at [2004.08861] Role-Wise Data Augmentation for Knowledge Distillation (arxiv.org), April 2020) in view of Schafer et al, U.S. Publication No. 2019/0213451 and Cunningham et al, U.S. Publication No. 2019/0213443.
Regarding claim 10, Fu in view of Schafer teaches all the limitations of claim 8, and further teaches instructions that, when executed by the at least one processor, cause the computing device to: determine a classification for a digital image utilizing the distilled neural network in accordance with the learned parameters (see Fu section 5.1, second paragraph).

Fu in view of Schafer does not expressively teach 

provide the digital image and an indication of the classification for display on a client device.

However, Cunningham in a similar invention in the same field of endeavor teaches a system comprising a neural network configured to provide classification for a digital image (see Cunningham paragraph [0048]) configured to 

provide the digital image and an indication of the classification for display on a client device (see Figure 4 and paragraph [0048]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of providing an image with classification to a client device as taught in Cunningham with the system taught in Fu in view of Schafer, the motivation being to allow users to identify unknown objects using such networks. 

Allowable Subject Matter
Claims 2, 3, 9, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/           Examiner, Art Unit 2637